	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
                        	
    United	States	v.	Abdul	Malik	Abdul	Kareem	
                         	
                2:15-cr-00707-SRB	
                         	
                         	
                         	
                         	
               EXHIBIT	4	
 Case: 1:16-cr-00265-JRA Doc #: 96 Filed: 03/13/18 1 of 214. PageID #: 2314
                                                                              1279


1
                          UNITED STATES DISTRICT COURT
2                          NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION
3
4      UNITED STATES OF AMERICA,
5                     Plaintiff,               Case No. 1:16CR265
                                               Akron, Ohio
6               vs.                            Tuesday, March 13, 2018
7      ERICK JAMAL HENDRICKS,
8                     Defendant.
9
10                             TRANSCRIPT OF TRIAL
                        VOLUME 8, PAGES 1279 THROUGH 1492
11                     BEFORE THE HONORABLE JOHN R. ADAMS
                          UNITED STATES DISTRICT JUDGE
12
13     APPEARANCES:
14     For the Government: Matthew W. Shepherd
                           Office of the U.S. Attorney - Cleveland
15                         Carl B. Stokes U.S. Courthouse
                           801 Superior Avenue, West, Suite 400
16                         Cleveland, Ohio 44113
                           (216) 622-3600
17
                                 Mark S. Bennett
18                               Office of the U.S. Attorney - Akron
                                 2 South Main Street, Room 208
19                               Akron, Ohio 44308
                                 (330) 375-5716
20
                                 Rebecca A. Magnone
21                               U.S. Department of Justice
                                 960 Pennsylvania Avenue, NW
22                               Washington, DC 20530
                                 (202) 353-9472
23
       For the Defendant:        David L. Doughten
24                               Attorney at Law
                                 4403 St. Clair Avenue
25                               Cleveland, Ohio 44103
                                 (216) 361-1112
            Case: 1:16-cr-00265-JRA Doc #: 96 Filed: 03/13/18 100 of 214. PageID #: 2413
                                                                                       1378


           1       justpasteit?
           2       A.     Yes, ma'am.
           3       Q.     I see the title of the document is "The New Era."
           4       Where did that come from?
03:30:23   5       A.     He told me that he wanted it to be known -- to put out
           6       there for it to be known that it was going to be a new
           7       America and new things were coming. So he said put
           8       something to make it known to everyone. So I came up with
           9       the title.
03:30:37   10      Q.     So you were the person who actually came up with the
           11      title?
           12      A.     Yes, ma'am.
           13      Q.     But he asked you to create a title; is that correct?
           14      A.     Right.
03:30:44   15      Q.     Did there come a time when the author of this document
           16      wanted to make some changes?
           17      A.     Yes, there was a time after I had wrote it, he wanted
           18      to remove some information.
           19      Q.     And do you remember what those changes were?
03:30:58   20      A.     Yes. He wanted to remove the information about how
           21      many years the boys who participated had been Muslims and
           22      also he wanted me to insert the flag, that the Islamic State
           23      use.
           24      Q.     Okay. Can we go to Government Exhibit 53, please?
03:31:16   25             Do you recognize this document?
            Case: 1:16-cr-00265-JRA Doc #: 96 Filed: 03/13/18 101 of 214. PageID #: 2414
                                                                                       1379


           1       A.     Yes, ma'am.
           2       Q.     And what is it?
           3       A.     That's the updated message after removing and placing
           4       the flag.
03:31:25   5       Q.     Okay. So this is the document -- and did you post
           6       this document on behalf of ummahonelove?
           7       A.     Yes, ma'am.
           8       Q.     And is this the flag that you were referring to?
           9       A.     Yes, ma'am.
03:31:35   10      Q.     Where did you get that?
           11      A.     He said to use the flag that they always use, that
           12      ISIS always uses in their platform and for justpasteit. So
           13      I down loaded it from Google and pasted it.
           14      Q.     Can we go to back to Exhibit 52 and zoom in on the
03:31:58   15      third paragraph.
           16             So the last sentence there starting with the
           17      "Disbelievers," can you read us that sentence, please?
           18      A.     Yes. "The disbelievers who shot our brothers in
           19      Arizona, a new Muslim of two years and another of 11 years."
03:32:11   20             Do you want me to go on?
           21      Q.     No, that's okay. Is that the information he requested
           22      you change?
           23      A.     Yes, ma'am.
           24      Q.     Can we go back to Exhibit 53, please?
03:32:19   25             And can we please zoom in on the third paragraph there
            Case: 1:16-cr-00265-JRA Doc #: 96 Filed: 03/13/18 102 of 214. PageID #: 2415
                                                                                       1380


           1       as well?
           2              So page 2.
           3              So can you read us the last sentence there?
           4       A.     "The disbelievers who shot our brothers think that you
03:32:35   5       killed someone untrained, nay, they gave you their bodies in
           6       plain view because we were watching."
           7       Q.     So that information regarding the brothers and how
           8       long they had been Muslims was removed; is that correct?
           9       A.     Yes, ma'am.
03:32:49   10      Q.     Okay.
           11             You can take that down.
           12             So as you're communicating with this person and making
           13      these changes, did it appear to you -- was there anything
           14      about that that made you think that maybe he was the author?
03:33:03   15      Or did you still believe that it was one of the deceased
           16      gunmen?
           17      A.     For me later on, when I started thinking about it, I
           18      started thinking maybe it was just him really wanting to put
           19      himself out there and get recognition.
03:33:15   20      Q.     Okay. And I'm going to go back to Exhibit 49, please,
           21      page 9.
           22             So these were the initial texts that we were looking
           23      at. Can you tell us what date these texts took place?
           24      A.     You mean the ones that are written on here?
03:33:38   25      Q.     Right. So he is gone from Twitter and then you talk
            Case: 1:16-cr-00265-JRA Doc #: 96 Filed: 03/13/18 103 of 214. PageID #: 2416
                                                                                       1381


           1       about his Surespot name?
           2       A.     Oh, okay.
           3       Q.     What date is that?
           4       A.     May 5.
03:33:47   5       Q.     Is that what that says?
           6       A.     Okay. May 6. Yes, I told him about it the day after
           7       that my picture had been put out there.
           8       Q.     Okay. And we'll get to that in a minute. But this
           9       was after you had posted the initial documents for the
03:34:08   10      ummahone?
           11      A.     Yes, ma'am.
           12      Q.     Is that correct?
           13      A.     Yes, ma'am.
           14      Q.     So you posted the link to justpasteit. Did you ever
03:34:20   15      delete the post?
           16      A.     Yes, I deleted it two times. And the two times
           17      were -- the first two times were right together. I just
           18      felt very uneasy and uncomfortable with the contents. And I
           19      deleted it.
03:34:33   20             And then after the second time of deleting it, he
           21      messaged me and asked why did I take it down, that it needed
           22      to be put up there.
           23      Q.     Okay. We're going to slow down a little bit.
           24             So, if I understand you correctly, you posted it. You
03:34:48   25      took it down. And then you posted it again?
            Case: 1:16-cr-00265-JRA Doc #: 96 Filed: 03/13/18 104 of 214. PageID #: 2417
                                                                                       1382


           1       A.     Yes, ma'am.
           2       Q.     So that first time, why did you take it down?
           3       A.     Both of the first and the second time I felt like very
           4       uncomfortable. I didn't like what was in it and I just
03:35:00   5       didn't feel it was right to put up there.
           6       Q.     What didn't you like that was in it?
           7       A.     I didn't like the contents of it, especially when it
           8       was talking about that there was soldiers all over and that
           9       any attack could happen at any time. I was just very uneasy
03:35:17   10      and very uncomfortable.
           11      Q.     So you put it up, took it up, put it up, took it down?
           12      A.     Yes, ma'am.
           13      Q.     And the person who was ummahonelove reached out to
           14      you; is that correct?
03:35:25   15      A.     Yes, ma'am.
           16      Q.     And what did he say to you?
           17      A.     He said why did I take it down. It needed to be put
           18      up there, that it needed to be put back up there
           19      immediately.
03:35:33   20      Q.     And did he explain why?
           21      A.     He said that their message needs to get out and we
           22      don't want to be forgotten.
           23             And then there was a time where he gave me user names
           24      to tag into the post.
03:35:46   25      Q.     Okay. And I'll ask you about that in a minute.
            Case: 1:16-cr-00265-JRA Doc #: 96 Filed: 03/13/18 105 of 214. PageID #: 2418
                                                                                       1383


           1              So when you -- after he told you that it had to go
           2       back up, did you put it back um?
           3       A.     Yes. I felt scared, like I had to, just very
           4       pressured. The whole situation was just very uneasy.
03:36:01   5       Q.     And he told you, you just mentioned, that he asked you
           6       to tag some people; is that correct?
           7       A.     Yes, he gave me about 13 user names. He said to tag
           8       them into the posts. He wanted because there were people
           9       who had a big following. And some of them, I guess, claimed
03:36:15   10      to be over in Syria. And he wanted them to know, to get the
           11      message.
           12      Q.     Can you explain to us this concept of tagging, just
           13      for those of us that are not as familiar?
           14      A.     Yes, on tagging, if you're writing a post or posting a
03:36:29   15      link, you can just type in user names, like you type "at."
           16      And then user names, and it will bring up the like in a
           17      mentioning.
           18      Q.     Okay. So they'll get some kind of message that
           19      indicates that they were tagged in a post; is that correct?
03:36:45   20      A.     Right, yes, ma'am.
           21      Q.     At any point, did he ask you to send the link to any
           22      prominent known ISIS supporters?
           23      A.     Yes, he wanted it to go to Abu Hussain so he asked me
           24      to message Abu Hussain.
03:37:02   25      Q.     And Abu Hussain is A-B-U, H-U-S-S-A-I-N. Is that
            Case: 1:16-cr-00265-JRA Doc #: 96 Filed: 03/13/18 106 of 214. PageID #: 2419
                                                                                       1384


           1       correct?
           2       A.      Yes, ma'am.
           3       Q.      Did Abu Hussain have another name?
           4       A.      Yes, Junaid Hussain.
03:37:15   5       Q.      And who was Junaid Hussain?
           6       A.      From what I read and searched online, he was a fighter
           7       in Syria and the one who started the cyber caliphate.
           8       Q.      And was there anybody else?
           9       A.      Yes, his wife, Umm Hussain.
03:37:29   10      Q.      And Umm is U-M-M?
           11      A.      Yes, ma'am.
           12      Q.      Hussain, H-U-S-S-A-I-N?
           13      A.      Yes, ma'am.
           14      Q.      And did she go by any other names?
03:37:38   15      A.      Yes, Sally Jones.
           16      Q.      And as far as you knew, who was she, other than his
           17      wife?
           18      A.      I believe that she was a fighter with him, but she,
           19      from where she came from, she was a former singer of a
03:37:49   20      group.
           21      Q.      Okay. And did you tag these people that he requested
           22      you to tag?
           23      A.      Yes, ma'am.
           24      Q.      And did either of them respond to you?
03:37:58   25      A.      Later on, I messaged -- he instructed that I should
            Case: 1:16-cr-00265-JRA Doc #: 96 Filed: 03/13/18 107 of 214. PageID #: 2420
                                                                                       1385


           1       message her because nobody was really responding. So I
           2       messaged the Umm Hussain on Twitter.
           3       Q.     So her being Umm Hussain or Sally Jones?
           4       A.     Correct.
03:38:16   5       Q.     And you said you messaged her, so you sent her a
           6       direct message?
           7       A.     Yes, ma'am.
           8       Q.     Had you messaged her before?
           9       A.     No, ma'am.
03:38:22   10      Q.     Did she respond to your message?
           11      A.     Yes, ma'am.
           12      Q.     What was her response?
           13      A.     She seemed pleased with the message itself. But she
           14      also seemed like scared for me to post it. And instructed
03:38:32   15      me later on that if I was going to post information to use a
           16      VPN.
           17      Q.     What is a VPN.
           18      A.     A VPN is a way to disguise your location.
           19      Q.     Was that the end of your communication with this
03:38:47   20      woman?
           21      A.     Yes, just basically speaking about that and she was
           22      saying that she didn't think it was the boy who participated
           23      who wrote it. That she also, as well, thought it was he to
           24      wrote the letter.
03:38:59   25      Q.     He being who?
            Case: 1:16-cr-00265-JRA Doc #: 96 Filed: 03/13/18 108 of 214. PageID #: 2421
                                                                                       1386


           1       A.     The oneummah, the one that gave the information.
           2       Q.     Okay. When was your last communication with
           3       ummahonelove?
           4       A.     My last communication was on May 5, the day that I
03:39:12   5       last posted that, like an hour after posting that, someone
           6       saw that it came from my account and had followed somehow
           7       and posted a picture of me. And he messaged me, and I said,
           8       "Do you think anyone is going to come for me over this?"
           9       And he said, "Yes, I do."
03:39:29   10      Q.     Okay. So I want to back you up a little bit.
           11             So somebody figured out that you posted the link; is
           12      that correct?
           13      A.     Yes, ma'am.
           14      Q.     And that person posted a picture of you as the person
03:39:41   15      that posted the link?
           16      A.     Yes, ma'am.
           17      Q.     So at that point you reached out to the oneummahlove;
           18      is that correct?
           19      A.     Yes, ma'am.
03:39:50   20      Q.     And what did you tell him?
           21      A.     I told him that they had put my picture up, that I was
           22      scared. And he said that -- I said -- I asked him, "Do you
           23      think they're going to come for me?" And he said, "Yes, I
           24      do."
03:40:03   25             Do you want me to go further into that?
            Case: 1:16-cr-00265-JRA Doc #: 96 Filed: 03/13/18 109 of 214. PageID #: 2422
                                                                                       1387


           1       Q.     Well, did he say anything else?
           2       A.     Yes. He said that if I had a way, he had land up
           3       north that I could go there, that I should try to go there.
           4              Do you want me to go through like all of it?
03:40:17   5       Q.     If there is anything else that he said in response to
           6       that, question, please tell us.
           7       A.     I said I didn't have any money, and I wasn't looking
           8       to travel.
           9              He said he didn't -- he said he didn't have any money.
03:40:30   10      And I said I wasn't asking for any money and I wasn't
           11      looking to travel.
           12             And then he said just get your guns and be prepared to
           13      fight them at home.
           14             And he said, when they come be prepared to fight them
03:40:41   15      to the death and join your brothers in jannah.
           16      Q.     And what is jannah?
           17      A.     Arabic for heaven.
           18      Q.     And how do you spell that?
           19      A.     J-A-N-N-A-H.
03:40:50   20      Q.     Can we turn to Government Exhibit 44, please.
           21             Can you just make this box a little bigger.
           22             Ms. Amaro, do you see where it says "go to a sis page
           23      on Twitter ummzidane"?
           24      A.     Oh, yes. Yes, ma'am.
03:41:12   25      Q.     And is this your Twitter name, ummzidane?
            Case: 1:16-cr-00265-JRA Doc #: 96 Filed: 03/13/18 110 of 214. PageID #: 2423
                                                                                       1388


           1       A.      Yes, ma'am.
           2       Q.      Can we turn to page 3 of Exhibit 44, please.
           3               Is this your Twitter page from May 5, 2015?
           4       A.      Yes, ma'am.
03:41:29   5       Q.      And is that justpasteit link the link to the New Era
           6       document?
           7       A.      Yes, ma'am.
           8       Q.      And can you explain why it says anonymous90?
           9       A.      Yes. There was different times, like when I had the
03:41:46   10      first original form of the justpasteit, and then I made the
           11      corrections, I redid it again.
           12              Like one time, I think it was anonymous13 the first
           13      and anonymous90 the second time.
           14              When he --
03:41:59   15      Q.      Go ahead.
           16      A.      When he instructed me to add the flag and all.
           17      Q.      Okay. So this is the version that had the ISIS flag
           18      on it?
           19      A.      Yes, ma'am.
03:42:04   20      Q.      And anonymous is just so you don't have to post your
           21      name?
           22      A.      Yes, ma'am.
           23      Q.      Could you have posted your name if you wanted to or
           24      does everybody post --
03:42:13   25      A.      Usually everyone just uses anything. Not their names.
